Case 1:20-cv-24523-KMW Document 101 Entered on FLSD Docket 11/14/2020 Page 1of3

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

GILEAD SCIENCES, INC.; GILEAD SCIENCES
IRELAND UC,

Gilead,
Civil Action No. 20-cv-24523-KMW
Vv.

AJC MEDICAL GROUP, INC.; ALLIANCE
MEDICAL CENTER, INC.; ALLIED HEALTH
ORGANIZATION, INC.; BAIKAL MARKETING
GROUP, INC.; A BETTER YOU WELLNESS
CENTER, LLC; 3RD STEP RECOVERY GROUP,
INC. D/B/A CONTINENTAL WELLNESS
CENTER; COMMUNITY HEALTH MEDICAL
CENTER LLC; DOCTORS UNITED, INC. D/B/A
DOCTORS UNITED GROUP; FLORIMED
MEDICAL CENTER CORP.; JUAN JESUS
SALINA, M.D. CORP.; LABS4LESS LLC;
PHYSICIAN PREFERRED PHARMACY, INC.;
POSITIVE HEALTH ALLIANCE, INC.;
PRIORITY HEALTH MEDICAL CENTER, INC.;
TESTING MATTERS INC.; UNITED CLINICAL
LABORATORY LLC; UNITED PHARMACY
LLC; WELL CARE LLC; TAMARA ALONSO;
JEAN ALEXANDRE; CHENARA ANDERSON;
MYRIAM AUGUSTINE; TWIGGI BATISTA;
ARSEN BAZYLENKO; MICHAEL BOGDAN;
BARBARA BRYANT; AUGUSTINE CARBON;
JENNIFER JOHN CARBON; KHADIJAH
CARBON; ALEJANDRO CASTRO; JOHN
CATANO; JEAN CHARLOT; SHONTA DARDEN;
ALEXANDER EVANS; MARIA FREEMAN;
JESULA GABO; SHAJUANDRINE GARCIA;
BARBARA GIBSON; KERLINE JOSEPH;
VIERGELA JOSEPH; ANDRE KERR; GARY
KOGAN; CASSANDRA LOUISSAINT; CORA
MANN; NICK MYRTIL; IFEOMA NWOFOR;
ERIK JOSEPH PAVAO; WILLIE PEACOCK;
MICHAEL PIERCE; MICHEL POITEVIEN; JEAN
RODNEY; TATIANA ROZENBLYUM; JUAN
JESUS SALINA; DIMITRY SHAPOSHNIKOV;
ROMAN SHEKHET; KIRILL VESSELOV;
MIKHAIL VESSELOV; TOMAS WHARTON,

Defendants.

 

 
Case 1:20-cv-24523-KMW Document 101 Entered on FLSD Docket 11/14/2020 Page 2 of 3

NOTICE OF APPEARANCE

Please take notice that in accordance with Rule 9 of the Federal Rules of Civil Procedure
the undersigned enters an appearance in this case on behalf of Defendants, Michael Bogdan,
Twiggi Batista, Testing Matters, Inc., and Physician Preferred Pharmacy, Inc. Request is made
that the documents filed in this case and identified below be served on the undersigned at this
designated email address: rls409@nyu.edu.

Dated: November 14, 2020

Respectfully submitted,

/s/ Robyn Lynn Sztyndor
Robyn Lynn Sztyndor

Florida Bar No.: 89253

Local Counsel For Defendants
RLW LAW, P.A.

401 E. Las Olas Blvd.

Suite 1400

Fort Lauderdale, FL 33301
Tel.: 786-395-1824

Email: rls409@nyu.edu
Case 1:20-cv-24523-KMW Document 101 Entered on FLSD Docket 11/14/2020 Page 3 of 3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on November 14, 2020, I filed the foregoing document with the

Clerk of Court using CM/ECF.

/s/ Robyn Lynn Sztyndor
Robyn Lynn Sztyndor

 
